               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                 CR-13-112-GF-BMM
               Plaintiff,
     vs.

                                                        ORDER
TYRONE DEAN WELCH,

               Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on November 25, 2019. (Doc. 49.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,
however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

         Judge Johnston conducted a revocation hearing on November 25, 2019.

(Doc. 45.) The United States accused Armitage of violating his conditions of

supervised release by 1) by failing to report for substance abuse testing; 2) by

consuming alcohol; 3) by committing another crime; 4) failing to report for

substance abuse treatment; and 5) by using methamphetamine. (Doc. 42.)

         At the revocation hearing, Welch admitted to the all of the violations. (Doc.

45.) Judge Johnston found that Welch’s violations warrant revocation, and

recommended that Welch be incarcerated for 5 months, with 28 months of

supervised release to follow with the first 60 days of supervised release at an

inpatient substance abuse treatment program at Connections Corrections. (Doc. 49

at 4.)

         The violations prove serious and warrant revocation of Welch’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

         Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 49) are ADOPTED IN FULL.

         IT IS FURTHER ORDERED that Defendant Tyrone Dean Welch be

incarcerated for a term of 5 months, with 28 months of supervised release to follow
with the first 60 days of supervised release at an inpatient substance abuse

treatment program at Connections Corrections.

      DATED this 17th day of December, 2019.
